Order entered September 22, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01073-CR

                         WARREN RAY PATTON, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                         Trial Court Cause No. 14-00353-422-F

                                          ORDER
       The Court GRANTS appellant’s September 11, 2014 motion to substitute counsel.

       We ORDER the Clerk of the Court to remove Taryn Davis as appellate counsel and to

show Dan Wood, Jr. as appellate counsel of record.


                                                     /s/   ADA BROWN
                                                           JUSTICE